DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Status of Claims
Claims 1-6, 8, 11, and 14-17 are pending.
Claim 1 is currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim is indefinite for lacking correspondence between the claimed subject matter and the specification and field of art.  See MPEP § 2173.03.  Specifically, claim 1 recites that the green structure comprises a polymer foam comprising a surface with a metal component, the metal component comprising a conductive metal; the green structure is formed by electrolytic plating the metal component on the polymer foam.  Claim 6 recites that the conductive metal is in the form of powder.  
The instant specification, however, associates powder with a spray-coating method of deposition, rather than with plating methods.  Para. [12].  This appears to be consistent with the definition of electrolytic deposition, which is the same as electrodeposition and which relies upon plating solutions or electrolytes (not powders) as the media from which the conductive material or substance is derived.  See Metals Handbook Glossary of Metallurgical and Metalworking Terms at pp. 82-83 of 257.  Thus, the conductive metal being in the form of powder for an electrolytic plating operation does not appear to match the instant specification and the description of electrodeposition plating as is known in the art.      

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP H02-254106 (A) to Takemura et al. (“Takemura”) (abstracts and computer-generated translation on file) in view of FR 2081653 (A1) to Dunlop Holdings LTD (“Dunlop”) (abstract and computer-generated translation are attached) and further in view of DE 3015981 (A1) to Alf (“Alf”) (abstracts and computer-generated translation on file) and US 6,166,360 to Ruffini, Sr. et al. (“Ruffini”).
Regarding claim 1, Takemura teaches a method of producing an inorganic porous body, where the inorganic porous body can be metallic (method for manufacturing a metal foam).  Abstracts; page 1 – Field of the Invention.  The method includes the steps of (a) providing a skeleton of a porous organic polymeric material (providing a polymer foam); (b) applying an inorganic fine powder, which can be metallic, onto the polymeric material (polymer foam comprising a surface with layer of metal component); and (c) sintering the inorganic fine powder (sintering the metal component to thereby manufacture the metal foam).  Pages 1-2 – bridging paragraph.  
The inorganic fine powder can be iron (conductive metal having a relative magnetic permeability of 90 or more).  Page 2 – second full paragraph.  
Prior to sintering, the body of inorganic fine powder on the organic polymeric material prior is an unsintered body (green structure).  Pages 2-3 – bridging paragraph.  
The sintering is performed in an induction heating furnace (applying electromagnetic field to green structure with heat generated by induction heating of the conductive metal).  Pages 3-4 – bridging paragraph.
Takemura teaches a method of coating polymeric foam by dipping it in an aqueous slurry containing inorganic fine powder (pages 2-3 – bridging paragraph), but does not teach forming the green structure by electrolytic plating.  
However, it has been held that it is obvious to substitute equivalents known for the same purpose.  See MPEP § 2144.06(II).  In the present instance, Dunlop is directed to a method of making a cellular matrix that can be entirely metallic (metal foam).  Abstract; claim 2; page 1 (description), lines 20 and 21.  The cellular metal can be produced by sputtering, immersing, or electrodepositing (electroplating) metal onto a porous substrate.  Abstract; page 1 (description), lines 22, 23, 32-34.  The porous substrate can be polyurethane foam.  Page 1 (description), lines 23-25.  Examples of the electrodeposited metal for the cellular matrix include silver, copper, nickel, and iron.  Page 2 (description), lines 40 and 41.  
It would have been obvious to one of ordinary skill in the art to have replaced the dipping (immersing) of Takemura with electrodeposition/electroplating (electrolytic plating) because they are both suitable methods of applying metal onto a porous substrate, and there is a reasonable expectation of success of metal adhering to the polymeric substrate by using either technique, as taught by Dunlop.
Takemura teaches performing heating in an induction heating furnace (pages 3-4 – bridging paragraph), but is silent as to the specific current and frequencies applied.
Alf, directed to the creation of metallic, sintered, porous electrodes, teaches that frequencies of approximately 300-600 kHz are suitable for raising the temperature to a sintering temperature to consolidate the metal powders.  Abstracts; para. [0027]-[0029].  Uniform porosity and adhesion is obtained.  Abstracts; para. [0022].
Ruffini, directed to methods for rapidly heating metal parts, teaches that currents between 10 amps and 20 kilo amps (between 10 A and 20,000 A) are typical for frequencies of between 1 kHz and 1.0 MHz (between 1 kHz and 1000 kHz).  Abstract; col. 4, lines 4-12, 40-56.  A preferred range is 100 amps to 130 amps (100 A to 130 A).  The frequency of the powder applied will determine the efficiency and rate at which the part is heated and the final temperature achieved.  Col. 4, lines 6-8.  The rate of heating the metal part and the final temperature can be controlled by controlling the amount of current that is applied.  Col. 4, lines 52-54.
It would have been obvious to one of ordinary skill in the art to have applied frequencies on the order of those taught by Alf because they are shown to be suitable for sintering quickly and evenly.  Additionally, one would be motivated to select suitable frequencies, such as 300-600 kHz but not limited thereto, because the frequency will control the heating rate of the part and final temperature needed to heat and sinter the metal particles, thereby permitting the user to control the efficiency of the sintering process.  Furthermore, it would have been obvious to one of ordinary skill in the art to have selected the appropriate current, such as between 10 A and 20,000 A or between 100 A and 130 A, for the electromagnetic heating because that current range is typical for frequencies between 1 kHz and 1000 kHz, which overlaps Alf’s frequency applied.  One of ordinary skill in the art would have selected the current appropriate for the sintering process to align with the heating rate desired to carry out the sintering process.
Regarding claim 2, Takemura teaches that the porous organic polymeric material can be a (poly)urethane foam skeleton.  Abstracts; pages 2-3 – bridging paragraph.  Dunlop teaches polyurethane foams as preferred porous substrates.  Page 1 (description), lines 23-25.
Regarding claims 3 and 4, Takemura teaches that the inorganic fine powder can be iron (conductive metal having a conductivity of 8 MS/m or more).  Page 2 – second full paragraph.  Iron and nickel (conductive metal having a conductivity of 8 MS/m or more) are metals that can be electrodeposited.  Dunlop at page 2 (description), lines 40 and 41. 
Regarding claim 5, Takemura teaches that the inorganic fine powder can be iron (entirely or 100% iron powder).  Page 2 – second full paragraph.
Regarding claim 6, Takemura teaches that the inorganic fine powders can have a particle diameter of 50 µm or less (page 2 – first full paragraph), which overlaps the claimed range.
Regarding claim 8, Takemura teaches that induction heating can be carried out in two steps in chamber 11 and 12 under different rates and temperatures (first induction and second induction each under different conditions).  Fig. 2; page 4 – Example 3. 
Regarding claim 11, Takemura discloses a first heating time of 60 minutes (1 hour) (page 4 – Example 3), which falls within the claimed range.
Regarding claim 14, Takemura discloses a second heating time of 60 minutes (1 hour) (page 4 – Example 3), which falls within the claimed range.
Regarding claim 15, Takemura teaches that the organic polymer material is removed and decomposed.  Page 2 – fifth full paragraph; page 3 – second full paragraph.  Dunlop teaches that the porous substrate can be removed from the cellular matrix by heating to melt or ash the substrate.  Page 1 (description), lines 25 and 26.  Thus, when subjected to sintering, the heat from the sintering would induce removal of the polymeric substrate.
Regarding claim 16, Takemura discloses the polymeric foam as being three-dimensional, such as having dimensions of 300 mm x 300 mm x 20 mm.  Page 4 – Example 2 but also see dimensions in Example 1; See original document for dimensions at paragraphs (7), (11), (12).  These linear dimensions in three dimensions suggest the shape of a film or sheet, as the thickness is much smaller than length and width.  Because the polymeric foam is a template, the resulting metallic foam would also take on the same shape.  This is represented by (10) (heat-treated material) in FIG. 2.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura in view of Dunlop and further in view of Alf and Ruffini, as applied to claim 1 above, and further in view of US 2012/0141670 (A1) to Walther et al. (“Walther”).
Regarding claim 17, Takemura discloses polymeric foams having thicknesses of 10 mm or 20 mm (page 4 – Examples 1 and 2, respectively), which do not fall within the claimed range of 2000 µm or less (2 mm or less).  However, it has been held that differences in shape and/or proportion do not create patentable distinctions.  See MPEP § 2144.04(IV)(A).  Walther, directed to open-porous metal foams, discloses foams having a thickness of 1.5 mm.  Para. [0061].  Metal foams have uses in filtration and catalysis.  Para. [0005].  Takemura’s inorganic bodies have uses as filters or as catalyst support elements.  Page 1 – Field of the Invention.  Therefore, it would have been obvious to one of ordinary skill in the art to have made the metal foams of Takemura thinner in order to make an article that meets particular size specifications.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered.
Applicant’s arguments with respect to the Stiftung reference (GB 762670 (A))  has been considered but are moot because the reference is not relied upon to reject the claims.
Applicant argues that Alf does not disclose electrolytic plating or polymer foam.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present instance, although Alf was cited to show example frequencies that can be used to form sintered porous metal, Takemura teaches polyurethane foam as a substrate onto which metals are deposited.  Additionally, Dunlop discloses that it is known to electroplate metals onto foamed materials made of natural sponge or synthetic resin foam (e.g., polyurethane).  Therefore, the prior art of record disclose electrolytic plating of foamed substrates.

Pertinent Prior Art
The following prior art is made of record and considered pertinent to applicant's disclosure:
Metals Handbook Glossary of Metallurgical and Metalworking Terms contains definitions for the terms electrodeposition, electrolyte, and electrolytic deposition.  Pages 82-83 of 257.
EP 1500450 (A1) to Kuhn discloses making metal foams by electrolytical methods.  Para. [0022], lines 33-36; para. [0027].  The porous support is a polymer foam such as polyurethane foams.  Para. [0022], lines 36, 37, 45-48; para. [0026].  The metal foam can be made of metal such as copper, nickel, aluminum, and their alloys.  Para. [0018].  Electrodepositing metal onto polyurethane foam leads to an open cell metal foam having a highly reproducible structure.  Para. [0022], lines 48-51.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 9, 2022